Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 drawn to a method for steering a machine while commanded to be in neutral, comprising: sensing that a transmission has been commanded to be in a neutral setting; applying one or more service brakes into a braking mode; ramping off a steering pump on a hydraulic steering system; sensing a steering command; releasing the one or more service brakes from the braking mode in response to sensing the steering command; and ramping on the steering pump on the hydraulic steering system, classified in class B62D11/08.
II. Claims 10-14, drawn to a method for steering a machine while commanded to be in neutral, comprising: sensing the initiation of an initial steering command, sensing that a transmission is commanded to be in a neutral setting, sensing the completion of the initial steering command, applying one or more service brakes into a braking mode; ramping off a steering pump on a hydraulic steering system; sensing a secondary steering command; releasing the one or more service brakes from the braking mode; and ramping on the steering pump on the hydraulic steering system, classified in class B62D5/065.
s 15-20 drawn to A machine with a differential steering system, comprising: a transmission including one or more gears and a clutch, the transmission being capable of disengaging from the one or more gears into a neutral setting; a transmission output sensor configured to send a signal indicative of an output speed of the transmission; a transmission selection sensor configured to send a signal indicative of the selection of the one or more gears or the neutral setting of the transmission; a steering position sensor configured to send a signal indicative of the presence of a steering command; one or more service brakes; and a controller operatively coupled to the service brakes and the clutch, the controller configured to: receive the signals from the transmission output sensor, the transmission selection sensor, and the steering position sensor, apply the service brakes in response to receiving a signal from the transmission selection sensor that the transmission is in the neutral setting, apply the transmission clutch in response to receiving a signal from the transmission output sensor that the transmission has an output speed of zero, and release the services brakes in response to receiving a signal from the steering position sensor indicative of the presence of a steering command classified in class F16H61/16.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:

Invention II includes the limitations of “sensing a secondary steering command; releasing the one or more service brakes from the braking mode; and ramping on the steering pump on the hydraulic steering system.” These limitations are not claimed in Groups I or III.
Invention III includes the limitations of “A machine with a differential steering system, comprising: a transmission including one or more gears and a clutch, the transmission being capable of disengaging from the one or more gears into a neutral setting; a transmission output sensor configured to send a signal indicative of an output speed of the transmission; a transmission selection sensor configured to send a signal indicative of the selection of the one or more gears or the neutral setting of the transmission; a steering position sensor configured to send a signal indicative of the presence of a steering command; and a controller operatively coupled to the service brakes and the clutch, the controller configured to: receive the signals from the transmission output sensor, the transmission selection sensor, and the steering position sensor, apply the service brakes in response to receiving a signal from the transmission selection sensor that the transmission is in the neutral setting, apply the transmission clutch in response to receiving a signal from the transmission output sensor that the transmission has an output speed of zero.” These limitations are not claimed in Groups I or II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on Mon-Fri 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571)270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A REINBOLD/Examiner, Art Unit 3747